DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 17, 2021 in response to the Office Action of September 13, 2021 is acknowledged and has been entered.  Claims 116, 118, 120, 124, 126, 127, 133, and 135-144 have been cancelled. Claim 114 has been amended. 
2.	Claims 114, 115, 117, 119, 121-123, 125, 128-132, and 134 are pending and under consideration.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
114, 115, 117, 119, 121-123, 125, 128-132, and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Blood 2012, 120: Ab. No. 2609, of record), “Lee” in view of Melenhorst et al.  (Haematologica 2012, 97(6): 867-873, of record), “Melenhorst”.
Lee teaches treating acute lymphocytic leukemia with CD19 chimeric antigen receptor (CD19-CAR) engineered T cells with a scFv binding domain.
Lee teaches the patient was pretreated with fludarabine (25 mg/m2/day on Days -4, -3, -2) and cyclophosphamide (900 mg/m2 on Day -2) prior to the infusion of 1×106 CAR-transduced T cells/kg. 
Lee teaches as set forth above, but does not specifically teach measuring the serum levels of IL-15 and MCP-1 at baseline and after administration of cyclophosphamide and fludarabine, wherein the patient has been determined to exhibit an increase in serum IL-15 and MCP-1 relative to baseline levels on day zero prior the time of administration of the CAR T cells.
Melenhorst teaches measuring the levels of 33 cytokines in plasms during peri- and post- hematopoietic stem cell transplantation events like conditioning with cyclophosphamide and fludarabine, chimerism, and acute graft-versus-host disease.  See abstract and Design and Methods. 
Melenhorst teaches that IL-15 and MCP-1 increased during conditioning during the week of conditioning with cyclophosphamide and fludarabine.   See Figure 1 and Table 2.
Melenhorst teaches that IL-15 and MCP-1 are inversely correlated with leukocyte count.  See p. 869-left column and Figure 1A. 

It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Lee and  Melenhorst and measure the levels of IL-15 and MCP-1 after treatment with cyclophosphamide and fludarabine for conditioning of the patients because Lee and Melenhorst both teach conditioning with cyclophosphamide and fludarabine and Melenhorst teaches that IL-15 and  MCP-1 are increased after cyclophosphamide and fludarabine treatment and are inversely correlated with leukocyte count.  Thus, one would have been motivated to measure the levels of IL-15 and MCP-1 after conditioning treatment with cyclophosphamide and fludarabine to monitor the patient’s response to conditioning and to determine how well the host will respond to the transplanted CAR-T cells. 
Additionally, it would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Lee, and Melenhorst and modify the dose and/or timing of administration of the fludarabine, cyclophosphamide and CD19 CAR-T cells because one of skill in the art, e.g. a physician, would have been motivated to find the optimal dosage and treatment regime for a particular patient to most effectively treat that patient.  It is noted that generally, differences in dose or order of administration will not support he patentability of subject matter encompassed by the prior art unless there is evidence indicating such doses or order of administration are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
Conclusion
4.	All other objections and rejections recited in the Office Action of September 13, 2021 are withdrawn in view of applicant’s amendments, arguments, and filing of a terminal disclaimer.
5.	No claims allowed.
6.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642